Broyles, C. J.
The amended petition, properly construed (most strongly against the pleader), is an action for injuries to the reputation of the plaintiff; and, it appearing-upon the face of the petition that the causo of action originated more than one year before the filing of the petition, the action was barred by the statute of limitations and was properly dismissed on demurrer. Civil Code (1910), § 4497; Irvin v. Bentley, 18 Ga. App. 662 (90 S. E. 359).

Judgment affirmed.


Luke and Bloodworlh, JJ., concur.

Charles W. Anderson, for plaintiff.
Alston, Alston, Foster & Moise, for defendant.